Exhibit 99.1 ELBIT IMAGING LTD. CONSOLIDATED FINANCIAL STATEMENTS AS OF DECEMBER 31, 2013 ELBIT IMAGING LTD. CONSOLIDATED FINANCIAL STATEMENTS AS OF DECEMBER 31, 2013 Contents Page Report of independent registered public accounting firm F - 4 - F - 5 Consolidated Financial Statements: Balance sheets F - 6 - F - 7 Statements of income F - 8 - F - 9 Statements of comprehensive income F - 10 Statements of changes in shareholders' equity F - 11 - F - 14 Statements of cash flows F - 15 - F - 16 Notes to the consolidated financial statements F - 17 - F - 175 F - 2 TABLE OF CONTENTS TABLE OF CONTENTS F- 3 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F - 4 FINANCIAL STATMENTS F - 6 NOTE 1 – GENERAL F - 17 NOTE 2 -SIGNIFICANT ACCOUNTING POLICIES F - 19 NOTE 3 -FINANCIAL POSITION AND GOING CONCERN ASSUMPTION F - 53 NOTE 4 -SHORT-TERM DEPOSITS AND INVESTMENTS F - 66 NOTE 5 -OTHER RECEIVABLES F - 67 NOTE 6 -TRADING PROPERTY F - 67 NOTE 7 -DEPOSITS, LOANS AND OTHER LONG-TERM BALANCES F - 76 NOTE 8 -INVESTMENTS IN ASSOCIATES F - 77 NOTE 9 -INVESTMENTS IN JOINT VENTURES F - 78 NOTE 10 -ADDITIONAL INFORMATION AS TO INVESTMENTS IN MATERIAL SUBSIDIARIES AND CHANGES THEREOF F - 84 NOTE 11 -PROPERTY, PLANT AND EQUIPMENT F - 89 NOTE 12 -INTANGIBILE ASSETS F - 91 NOTE 13 -SHORT-TERM CREDITS AND BORROWING RELATING TO TRADING PROPERTY F - 93 NOTE 14 -PAYABLES AND OTHER CREDIT BALANCES F - 94 NOTE 15 -BORROWINGS F - 94 NOTE16 -OTHER LONG TERM LIABILITIES F - 100 NOTE 17 - INCOME TAXES F - 101 NOTE 18 -COMMITMENTS, CONTINGENCIES, LIENS AND COLLATERALS F - 111 NOTE 19 -SHARE CAPITAL F - 127 NOTE 20 -OPTIONS PLANS F - 129 NOTE 21 -ADDITIONAL DETAILS CONCERNING INCOME STATEMENT F - 135 NOTE 22 -RELATED PARTIES F - 139 NOTE 23 -SEGMENTS REPORTING F - 147 NOTE 24 -DISCONTINUED OPERATION F - 153 NOTE 25 -FINANCIAL INSTRUMENTS F - 157 NOTE 26 -SUBSEQUENT EVENTS F - 174 F - 3 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of Elbit Imaging Ltd. We have audited the accompanying consolidated balance sheets of Elbit Imaging Ltd. and its subsidiaries (the "Company") as of December 31, 2013 and 2012 and as of January 1, 2012, and the related consolidated statements of income, comprehensive income, shareholders' equity (deficiency) and cash flows for each of the three years in the period ended December 31, 2013.These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statements presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, based on our audits, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of the company and its subsidiaries as of December 31, 2013 and 2012 and as of January 1, 2012, and the consolidated results of their operations, and their cash flows for each of the three years in the period ended December 31, 2013, in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board. F - 4 As described in Note 3B to the consolidated financial statements there is a substantial doubt about a consolidated subsidiary ability to continue as a going concern. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. As discussed in Note 18, claims have been filed against Group companies of which two petitions have been applied to certify as class actions suits, and one of which was certified as a class action. Asdiscussed inNote2AD(2) to the financial statements, the Company has changed itsmethod of accounting for jointly controlled entities from the proportionate consolidation method to theequity methodin the years ended December 31, 2013 and 2012 due to the adoption of IFRS 11 Joint Arrangements as of January 1, 2013 /s/ Brightman Almagor Zohar & Co. Brightman Almagor Zohar & Co. Certified Public Accountants A member firm of Deloitte Touche Tohmatsu Tel-Aviv, Israel March 31, 2014 F - 5 ELBIT IMAGING LTD. CONSOLIDATED BALANCE SHEETS FINANCIAL STATMENTS December 31 January 1 2 0 1 3 2 0 1 2 2 0 1 3 2 0 1 2 Convenience translation (note 2D) Note (in thousand NIS) U.S.$'000 NIS'000 Current Assets Cash and cash equivalents Short-term deposits and investments Trade accounts receivables Other receivables Inventories Trading property - - Non-Current Assets Trading property Deposits, loans and other long-term balances Investments in associates and joint venture Property, plant and equipment Investment property - - Intangible assets - - The accompanying notes form an integral part of the financial statements. F - 6 ELBIT IMAGING LTD. CONSOLIDATED BALANCE SHEETS December 31 January 1 2 0 1 3 2 0 1 2 2 0 1 3 2 0 1 2 Convenience translation (note 2D) Note (in thousand NIS) U.S.$'000 NIS'000 Current Liabilities Short-term credits Suppliers and service providers Payables and other credit balances Liabilities related to discontinued operation - - Non-Current Liabilities Borrowings - - Other liabilities Deferred taxes Commitments, Contingencies, Liens and Collaterals Shareholders' Equity (3A),(19) Share capital and share premium Reserves ) Retained earnings ) ) Treasury stock ) Attributable to equity holders of the Company ) ) Non-controlling interest ) ) Doron Moshe Chief Financial Officer Zvi Tropp Chairman of the audit committee Ron Hadassi Chairman of the board Approved by the Board of Directors on: March 31, 2014 The accompanying notes form an integral part of the financial statements. F - 7 ELBIT IMAGING LTD. CONSOLIDATED STATEMENTS OF INCOME Year ended December 31 2 0 1 3 2 0 1 2 2 0 1 1(*) 2 0 1 3 Convenience translation (Note 2D) Note (in thousand NIS) U.S.$'000 (Except for per-share data) Revenues and gains Revenues Revenues from sale of commercial centers (21A) Revenues from Hotels operations and management (21B) Revenues from fashion merchandise and other Total revenues Gains and other Rental income from Commercial centers (21A) Gain from sale of investees - - - Gain from sale of real estate assets - - - Total gains Total revenues and gains Expenses and losses Commercial centers (21C) Hotels operations and management (21D) Cost of fashion merchandise and other (21E) General and administrative expenses (21F) Share in losses of associates, net Financial expenses (21G) Financial income (21H) Change in fair value of financial instruments measured at fair value through profit and loss (21I) ) Write-down, charges and other expenses, net (21J) Loss before income taxes ) Income tax expenses (tax benefit) Loss from continuing operations ) Profit from discontinuedoperations, net Profit (loss) for the year ) (*) Amounts for the year ended 31 December 2011 were not amended due to application of IFRS 11 and therefore are presented as originally reported. See note 2AD. The accompanying notes form an integral part of the financial statements. F - 8 ELBIT IMAGING LTD. CONSOLIDATED STATEMENTS OF INCOME Year ended December 31 2 0 1 3 2 0 1 2 2 0 1 1(*) 2 0 1 3 Convenience translation (Note 2D) Note (in thousand NIS) U.S.$'000 (Except for per-share data) Attributable to: Equity holders of the Company ) Non-controlling interest ) Loss from continuing operations Equity holders of the Company ) Non-controlling interest ) Profit from discontinued operation, net Equity holders of the Company Non-controlling interest ) 79 Earnings (loss) per share - (in NIS) (21K) Basic earnings (loss) per share: From continuing operation ) From discontinued operations ) Diluted earnings (loss) per share: From continuing operation ) From discontinued operations ) (*) Amounts for the year ended 31 December 2011 were not amended due to application of IFRS 11 and therefore are presented as originally reported. See note 2AD. The accompanying notes form an integral part of the financial statements. F - 9 ELBIT IMAGING LTD. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME Year ended December 31 2 0 1 3 2 0 1 2 2 0 1 1(*) 2 0 1 3 Convenience translation (Note 2D) (in thousand NIS) U.S.$'000 Profit (loss) for the year ) Other comprehensive income to be reclassified to profit or loss in subsequent periods(**): Exchange differences arising from translation of foreign operations ) ) ) Gain (loss) from cash flow hedge ) ) Gain (loss) from available for sale investments ) Loss on hedging instruments designated in hedges of the net assets of foreign operations - - - Reclassification adjustments relating to foreign operations disposed of in the year - ) - - ) Items not to be reclassified to profit or loss in subsequent periods(**): Adoption of the revaluation model - Beginning of the year - - - Additions during the year - - Other comprehensive income (loss) Comprehensive loss ) Attributable to: Equity holders of the Company ) Non-controlling interest ) (*) Amounts for the year ended December, 31 2011 were not amended due to application of IFRS 11 and therefore are presented as originally reported. See note 2AD. (**) All amounts are presented net of related tax The accompanying notes form an integral part of the financial statements. F - 10 ELBIT IMAGING LTD. STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY Share capital Share premium Other reserves (*) Stock-based compensation rserve Foreign currency translation reserve Retained earnings Gross amount Treasury stock Attributable to shareholders of the company Non- Controlling interest Total shareholders' equity (in thousand NIS) Balance - January 1, 2011 (**) Lossfor the year - ) ) - ) ) Other comprehensive income (loss) - - ) - - - ) ) Dividend paid to the non-controlling interest by a subsidiary - ) ) Purchase of unit holdings from non-controlling interest by a subsidiary - - ) - - - ) - ) ) ) Issuance of shares to the non-controlling interest by a subsidiary - ) ) Initially consolidated subsidiary - Exercise of shares by employees 8 - ) - Stock-based compensation expenses - Balance - December 31, 2011 ) ) (*)Includes transactions with non-controlling interest reserve and hedging reserve. (**)Amounts for the year ended 31 December 2011 were not amended due to application of IFRS 11 and therefore are presented as originally reported. See note 2AD. The accompanying notes form an integral part of the financial statements. F - 11 ELBIT IMAGING LTD. STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY Share capital Share premium Other reserves (*) Revaluation of property, plant and equipment Stock-based compensation reserve Foreign currency translation reserve Retained earnings Gross amount Treasury stock Attributable to shareholders of the company Non- Controlling interest Total shareholders' equity (in thousand NIS) Balance - January 1, 2012 ) - ) ) The effect of initial application of new standard (IFRS 11) - ) ) Loss for the year - ) ) - ) ) ) Other comprehensive income (loss) - - (**)190,690 - ) (***)144,418 - Transaction with non-controlling interest - - ) - ) - ) Reclassification of a derivative (option) to equity following change in terms - Stock-based compensation expenses - Balance - December 31, 2012 ) ) ) (*)Includes transactions with non-controlling interest reserve and hedging reserve. (**)Net of related tax expenses in the amount of NIS 61 million. (***)Net of related tax expenses in the amount of NIS 45 million. The accompanying notes form an integral part of the financial statements. F - 12 ELBIT IMAGING LTD. STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY Share capital Share premium Other reserves (*) Revaluation of property, plant and equipment Stock-based compensation reserve Foreign currency translation reserve Retained earnings Grossamount Treasury stock Attributable to shareholders of the company Non-Controlling interest Total shareholders' equity (in thousand NIS) Balance - January 1, 2013 ) ) ) Lossfor the year - ) ) - ) ) ) Other comprehensive income (loss) - - - ) ) - ) ) ) Transaction with non-controlling interest - Reclassification of a derivative (option) following change in terms - ) ) Exercise of options by employees 10 - - ) - Expiration of options held by minority - ) - Stock-based compensation expenses - Balance - December 31, 2013 ) (*)Includes transactions with non-controlling interest reserve and hedging reserve. The accompanying notes form an integral part of the financial statements. F - 13 ELBIT IMAGING LTD. STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY Share capital Share premium Other reserves (*) Revaluation of property, plant and equipment Stock-based compensation reserve Foreign currency translation reserve Retained earnings Grossamount Treasury stock Attributable to shareholders of the company Non-Controlling interest Total shareholders' equity (in thousand US $) Balance - January 1, 2013 ) ) ) Lossfor the year - ) ) - ) ) ) Other comprehensive income (loss) - - - ) ) - ) ) ) Transaction with non-controlling interest - Reclassification of a derivative (option) following change in terms - ) ) Exercise of options by employees 3 - - ) - Expiration of options held by minority - ) - Stock-based compensation expenses - Balance - December 31, 2013 ) (*)Includes transactions with non-controlling interest reserve and hedging reserve. The accompanying notes form an integral part of the financial statements. F - 14 ELBIT IMAGING LTD. CONSOLIDATED STATEMENT OF CASH FLOWS Year ended December 31 2 0 1 3 2 0 1 2 2 0 1 1(*) 2 0 1 3 Convenience translation (Note 2D) (in thousand NIS) U.S.$'000 CASH FLOWS FROM OPERATING ACTIVITIES Loss for the year from continued operations ) Adjustments to profit (loss): Income tax expenses (tax benefit) recognized in profit and loss ) ) ) Finance expenses (income) recognized in profit and loss ) Income tax paid in cash ) - ) ) Depreciation and amortization (including impairment) Loss (Gain) from fair value adjustment of investment property ) ) Profit from realization of investments in subsidiaries - ) - - Loss (Profit) from realization of investments in associates and joint venture ) - Share in losses of associates, net Profit from realization of assets and liabilities ) - - ) Stock based compensation expenses Other ) ) ) Trade accounts receivables ) Receivables and other debit balances ) Inventories ) ) ) Trading property and payment on accountof trading property ) Suppliers and service providers ) ) ) Payables and other credit balances ) ) ) Net cash used in operating activities of continuing operations ) Net cash provided by (used in) discontinued operating activities ) ) ) Net cash used in operating activities ) The accompanying notes form an integral part of the financial statements. F - 15 ELBIT IMAGING LTD. CONSOLIDATED STATEMENT OF CASH FLOWS Year ended December 31 2 0 1 3 2 0 1 2 2 0 1 1(*) 2 0 1 3 Convenience translation (Note 2D) (in thousand NIS) U.S.$'000 CASH FLOWS FROM INVESTING ACTIVITIES Investment in initially-consolidated subsidiaries - - ) - Purchase of property plant and equipment, investment property and other assets ) Proceeds from realization of property plant and equipment - - Proceeds from realization of investment property - - Proceeds from realization of investments in subsidiaries - - - Proceeds from realization of investments in associates and joint venture - Investments in associates and other companies ) ) - ) Proceed fromrealization of long-term deposits and long-term loans Investment in long-term deposits and long-term loans - ) - Interest received in cash Proceed from sale of available for sale marketable securities Purchase of available for sale marketable securities ) Loans granted to a former subsidiary - - ) - Short-term deposits and marketable securities, net and changes in restricted cash Net cash provided by (used in) continued investing activities Net cash provided by (used in) discontinued investing activities - ) - Net cash provided by (used in) investing activities CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from re-issuance of debentures - Dividend paid to non-controlling interest - - ) - Repurchase of debentures and treasury stock - ) ) - Interest paid in cash ) Proceeds from long-term borrowings Repayment of long-term borrowings ) Proceeds from selling (purchasing) of derivatives ) ) Proceeds from transactions with non-controlling interests, net - - 29 Proceed from short-term credit - - Repayment of short-term credit ) Net cash provided by (used in) continued financing activities ) Net cash used in discontinued financing activities - ) ) - Net cash provided by (used in) financing activities ) Decrease in cash and cash equivalents ) Cash and cash equivalents at the beginning of the year Net effect on cash due to currency exchange rate changes ) ) ) Cash and cash equivalents at the end of the year (*) Amounts for the year ended 31 December 2011 were not amended due to application of IFRS 11 and therefore presented as originally reported. See Note 2AD. The accompanying notes form an integral part of the financial statements. F - 16 ELBIT IMAGING LTD. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 -GENERAL A. Elbit Imaging Ltd. ("the Company") was incorporated in Israel. The Company's registered office is at 5 Kinneret Street Bney-Brak, Israel. The Company's shares are registered for trade on the Tel Aviv Stock Exchange and in the United States on the NASDAQ Global Select Market. B. The Group engages, directly and through its investee companies, in Israel and abroad, mainly in the following areas: · Commercial and entertainment centers - initiation, construction, and sale of shopping and entertainment centers and other mixed-use property projects, predominantly in the retail sector, located in Central and Eastern Europe and in India. In certain circumstances and depending on market conditions, the Group operates and manages commercial and entertainment centers prior to their sale. · Hotels - hotels operation and management, primarily in major European cities · Medical industries and devices - (a) research and development, production and marketing of magnetic resonance imaging guided focused ultrasound treatment equipment, and (b) development of stem cell population expansion technologies and stem cell therapy products for transplantation and regenerative medicine. · Residential projects - initiation, construction and sale of residential projects and other mixed-use real property projects, predominately residential, located primarily in India. · Fashion apparel - distribution and marketing of fashion apparel and accessories in Israel. · During 2012, the Company closed a transaction to sale all its investments in commercial centers in the US (see note 24).In addition, the Company lost control over its holding in a subsidiary operating in thefield of development, manufacturing and marketing of medical treatment systems (see note 8A(2)). Accordingly, this operation is presented in these financial statements as discontinued operation. C. Financial position: With respect to the Closing of the Company's plan of arrangement on February 20, 2014 and the Company's financial position see note 3. F - 17 ELBIT IMAGING LTD. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 -GENERAL (CONT.) D. Definitions: Elscint - A formerly 100% subsidiary of the Company, merged with the Company in 2010. Group - The Company and its Investees Investees - Subsidiaries, joint ventures and associates PC - Plaza Centers N.V. Group, a material subsidiary (62.5%) operating mainly in the field of commercial and entertainment centers. Elbit Medical - Elbit Medical Technologies Ltd., a public Israeli company traded on the Tel Aviv Stock Exchange ("TASE").As for December 31, 2013, the Company holds 85% of Elbit Medical on a fully diluted basis. Insightec Ltd. - As of December 31, 2013, an associate (48.7%) of Elbit Medical operatingin the field of development, manufacturing and marketing of medical treatment systems (see note 8 A). Related parties - As defined in International Accounting Standard ("IAS") no. 24. For details about parent company and ultimate controlling party see note 22. CEO - Mr. Mordechay Zisser who served as the Company's Chief Executive Officer and Executive President as of the balance sheet date. F - 18 ELBIT IMAGING LTD. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS NOTE 2 -SIGNIFICANT ACCOUNTING POLICIES A. Statement of compliance: The consolidated financial statements have been prepared in accordance with International Financial Reporting Standards ("IFRSs") as issued by the International Accounting Standards Board ("IASB"). B. Basis for preparation: The consolidated financial statements have been prepared on the historical cost basis except for (i) financial instruments measured at fair value; (ii) certain trading property measured at net realizable value (see note 2AC.(1)a.); (iii) certain property, plant and equipment (hotels) presented at the revaluation model (based on fair value) (see note 2AC.(1) e and note 2AC (1) f.). The principal accounting policies are set out below. C. Presentation of the income statements: The Group operations are characterized by diverse activities. Accordingly, management believes that its income statements should be presented in the “Single - step form”. According to this form, all costs and expenses (including general and administrative and financial expenses) should be considered as continuously contributing to the generation of the overall revenues and gains. Management also believes that its operating expenses should be classified by function to: (i) those directly related to each revenue (including general and administrative expenses and selling and marketing expenses relating directly to each operation); and (ii) overhead expenses which serve the business as a whole and are to be determined as general and administrative expenses. D. Convenience translation: The balance sheet as of December 31, 2013 and statement of income, statement of other comprehensive income, statement of changes in shareholders' equity and statement of cash flows for the year then ended have been translated into U.S. Dollar using the representative exchange rate as of that date ($1 NIS 3.471). Such translation was made solely for the convenience of the U.S. readers. The dollar amounts so presented in these financial statements should not be construed as representing amounts receivable or payable in dollars or convertible into dollars but only a convenience translation of reported NIS amounts into U.S. Dollar, unless otherwise indicated. The convenience translation supplementary financial data is unaudited and is not presented in accordance with IFRSs. E. Operating cycle: Due to the lingering real estate and financing crisis in CEE, in which the Group's majority of commercial centers are located, commencing 2008 the Group is lacking sufficient historical experience of realizing its commercial centers into cash or cash equivalents. Accordingly, the Group is unable to clearly identify its actual operating cycle with respect to trading property. As such, the Group's operating cycle relating to trading property and corresponding borrowings is 12 months. As a result, trading property and borrowings associated therewith are presented as non–current assets and non-current liabilities, respectively. F - 19 ELBIT IMAGING LTD. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS NOTE 2 - SIGNIFICANT ACCOUNTING POLICIES (CONT.) F. Basis for consolidation: (i) Assessment of control The consolidated financial statements incorporate the financial statements of the Company and entities controlled by the Company ("Subsidiaries"). Control is achieved where the Company: · Has the power over the investee; · Is exposed, or has rights, to variable returns from its involvement with the investee; and · Has the ability to use its power to affect its returns. Consolidation of a subsidiary begins when the Company obtains control over the subsidiary and ceases when the Company loses control of the subsidiary. Specifically, income and expenses of a subsidiary acquired or disposed of during the year are included in the consolidated statement of profit or loss and other comprehensive income from the date the Company gains control until the date when the Company ceases to control the subsidiary. Profit or loss and each component of other comprehensive income are attributed to the owners of the Company and to the non-controlling interests. Total comprehensive income of subsidiaries is attributed to the owners of the Company and to the non-controlling interests even if this results in the non-controlling interests having a deficit balance. When necessary, adjustments are made to the financial statements of subsidiaries to bring their accounting policies into line with the Group's accounting policies. All intragroup assets and liabilities, equity, income, expenses and cash flows relating to transactions between members of the Group are eliminated in full on consolidation. F - 20 ELBIT IMAGING LTD. NOTES TOTHE CONSOLIDATED FINANCIAL STATEMENTS NOTE 2 -SIGNIFICANT ACCOUNTING POLICIES (CONT.) F. Basis for consolidation (Cont.): (ii) Changes in the Group's ownership interests in existing subsidiaries Changes in the Group's ownership interests in subsidiaries that do not result in the Group losing control over the subsidiaries are accounted for as equity transactions. The carrying amounts of the Group's interests and the non-controlling interests are adjusted to reflect the changes in their relative interests in the subsidiaries. Any difference between the amount by which the non-controlling interests are adjusted and the fair value of the consideration paid or received is recognised directly in equity and attributed to owners of the Company. When the Group loses control of a subsidiary, a gain or loss is recognised in profit or loss and is calculated as the difference between (i) the aggregate of the fair value of the consideration received and the fair value of any retained interest and (ii) the previous carrying amount of the assets (including goodwill), and liabilities of the subsidiary and any non-controlling interests. All amounts previously recognised in other comprehensive income in relation to that subsidiary are accounted for as if the Group had directly disposed of the related assets or liabilities of the subsidiary (i.e. reclassified to profit or loss or transferred to another category of equity as specified/permitted by applicable IFRSs). The fair value of any investment retained in the former subsidiary at the date when control is lost is regarded as the cost on initial recognition of an investment in an associate. (iii) Business combination Goodwill is measured as the fair value of the consideration transferred (including the fair value of any previously-held equity interest in the acquiree) and the recognized amount of any non-controlling interest in the acquiree, less the net recognized amount (generally fair value) of the identifiable assets acquired and liabilities assumed, all measured as of the acquisition date. When the excess is negative, a bargain purchase gain is recognized immediately in profit or loss. Non-controlling interests are measured on a transaction-by-transaction basis at fair value or at their proportionate share of the recognized amount of the identifiable net assets of the acquiree (at fair value), at the acquisition date. Transaction costs, other than those associated with the issue of debt or equity securities, that incur in connection with a business combination are expensed as incurred. (iv) Step acquisitions Transactions in which the Group attained control through step acquisitions of an entity, which do not meet the definition of a business combination, are accounted for based on the cost of the asset acquired at each step. F - 21 ELBIT IMAGING LTD. NOTES TOTHE CONSOLIDATED FINANCIAL STATEMENTS NOTE 2 - SIGNIFICANT ACCOUNTING POLICIES (CONT.) G. Investments in associates and joint ventures: An associate is an entity over which the Group has significant influence. Significant influence is the power to participate in the financial and operating policy decisions of the investee but is not control or joint control over those policies. A joint venture is a joint arrangement whereby the parties that have joint control of the arrangement have rights to the net assets of the joint arrangement. Joint control is the contractually agreed sharing of control of an arrangement, which exists only when decisions about the relevant activities require unanimous consent of the parties sharing control. The results and assets and liabilities of associates or joint ventures are incorporated in these consolidated financial statements using the equity method of accounting. Under the equity method, an investment in an associate or a joint venture is initially recognised in the consolidated statement of financial position at cost and adjusted thereafter to recognise the Group’s share of the profit or loss and other comprehensive income of the associate or joint venture. When the Group’s share of losses of an associate or a joint venture exceeds the Group’s interest in that associate or joint venture (which includes any long-term interests that, in substance, form part of the Group’s net investment in the associate or joint venture), the Group discontinues recognising its share of further losses. Additional losses are recognised only to the extent that the Group has incurred legal or constructive obligations or made payments on behalf of the associate or joint venture. An investment in an associate or a joint venture is accounted for using the equity method from the date on which the investee becomes an associate or a joint venture. On acquisition of the investment in an associate or a joint venture, any excess of the cost of the investment over the Group’s share of the net fair value of the identifiable assets and liabilities of the investee is recognised as goodwill, which is included within the carrying amount of the investment. In circumstances where the Group's interest in an investee company is in the form of mixed securities (such as ordinary shares, preferred shares or other senior securities, or loans), the Group records equity losses in excess of the Group's investment in the ordinary shares of the investee based on the priority liquidation mechanism, that is, allocating the loss to the other components in reverse to the their seniority. Where necessary, adjustments are made to the financial statements of associates to adjust their accounting policies with those of the Company. The requirements of IAS 39 are applied to determine whether it is necessary to recognise any impairment loss with respect to the Group’s investment in an associate or a joint venture. When necessary, the entire carrying amount of the investment (including goodwill) is tested for impairment in accordance with IAS 36 Impairment of Assets as a single asset by comparing its recoverable amount (higher of value in use and fair value less costs to sell) with its carrying amount. Any impairment loss recognised forms part of the carrying amount of the investment. Any reversal of that impairment loss is recognised in accordance with IAS 36 to the extent that the recoverable amount of the investment subsequently increases. With respect to the effect of IFRS 11 "Joint Arrangements", see note 2AD. F - 22 ELBIT IMAGING LTD. NOTES TOTHE CONSOLIDATED FINANCIAL STATEMENTS NOTE 2 - SIGNIFICANT ACCOUNTING POLICIES (CONT.) H. Foreign currency: (i) Foreign currency transactions: The financial statements of each individual entity of the Group are presented based on its functional currency. Transactions in currencies other than each individual entity's functional currency (foreign currency) are translated into that entity's functional currency based on the foreign exchange rate prevailing at the date of the transaction. Monetary assets and liabilities denominated in foreign currencies are translated to the functional currency using the foreign exchange rate prevailing at the balance sheet date. Non-monetary assets and liabilities that are measured in terms of historical cost in a foreign currency are translated using the historical exchange rate prevailing at the date of the transaction. Non-monetary assets and liabilities carried at fair value that are denominated at foreign currency are translated at the exchange rates prevailing at the date when the fair value was determined. Exchange rate differences as a result of the above are recognized in statement of income, except for: (i) exchange rate differences capitalized to qualified assets (see note 2 Y); (ii) exchange rate differences charged to foreign currency translation reserve (see (ii) below); and (iii) exchange rate differences on available for sale financial instruments (see note 2 J.) (iv)exchange rate differences charge to revaluation of property plant and equipment carried at fair value (see note 2 M) (ii) Financial statements of foreign operations: For the purpose of the consolidated financial statements, the assets and liabilities of foreign operations (the functional currency of each is the currency of the primary economic environment in which it operates) are translated to New Israeli Shekels ("NIS") which is the functional currency and the presentation currency of the Company, based on the foreign exchange rates prevailing at the balance sheet date. The revenues and expenses of foreign operations are translated to the functional currency of the Company based on exchange rates as at the date of each transaction or for sake of practicality using average exchange rates for the period. Goodwill and fair value adjustments arising from the acquisition of a foreign operation are treated as assets and liabilities of the foreign operation and translated at closing rates. Foreign exchange rate differences arising from translation of foreign operations are recognized directly to foreign currency translation reserve within other comprehensive income. Exchange rate differences attributable to (i) monetary items receivable from or payable to a foreign operation for which settlement is neither planned nor likely to occur, which form part of the net investment in a foreign operation; and (ii) borrowings used to hedge investments in foreign operations in the same currency are also included in the foreign currency translation reserve. Income taxes relating to such exchange rate differences are also included in the foreign currency translation reserve within shareholders’ equity. F - 23 ELBIT IMAGING LTD. NOTES TOTHE CONSOLIDATED FINANCIAL STATEMENTS NOTE 2 - SIGNIFICANT ACCOUNTING POLICIES (CONT.) H. Foreign currency (Cont.): (ii) Financial statements of foreign operations (Cont.): On the disposal of a foreign operation (i.e. a disposal of the Group's entire interest in a foreign operation, or a disposal involving loss of control over a subsidiary that includes a foreign operation, a disposal involving loss of joint control over a jointly controlled entity that includes a foreign operation, or a disposal involving loss of significant influence over an associate that includes a foreign operation), all of the exchange differences accumulated in the equity reserve in respect of that operation attributable to the owners of the Company are reclassified to profit or loss. In the case of a partial disposal that does not result in loss of control by the Group over a subsidiary that includes a foreign operation, the proportionate share of accumulated exchange differences are re-attributed to non-controlling interests and are not recognized in profit or loss. For all other partial disposals (i.e. reductions in the Group's ownership interest in associates or jointly controlled entities that do not result in the Group losing significant influence or joint control), the proportionate share of the accumulated exchange differences is reclassified to profit or loss. (iii) Rates of exchange of NIS, in effect, in relation to foreign currency (in NIS) are as follows: December 31 2 0 1 3 2 0 1 2 U.S. Dollar($) EURO (ˆ) Romanian New Lei (RON) Indian Rupee (INR) Scope of change in the exchange rate, in effect, of the NIS in relation to the foreign currencies (%): December 31 2 0 1 3 2 0 1 2 2 0 1 1 U.S. Dollar ($) (7
